Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
1.	Applicant’s election with traverse of Group I, claims 21-23, 24 (now cancelled), 25-35 and SEQ ID NO: 2 (protein domain), SEQ ID NO: 16 (claimed as bast promoter) and surface active protein as first protein in the paper filed on March 17, 2022 is acknowledged.  
	Applicant primarily argues that cited prior art WO 2013/149801 A1 does not teach bast promoters as claimed.  In light of this, Groups I and II should be examined together (response, page 6)
	Applicant’s arguments are carefully considered but deemed to be unpersuasive.
It must be noted that instant Application is a national stage entry of a PCT Application (PCT/EP2018/055458 filed 03/06/2018) under 35 U.S.C. 371 and is subjected to restriction requirement under 35 U.S.C. 121 and 372.  
Contrary to Applicant’s arguments it is noted that bast promoters as claimed in SEQ ID NOs: 7, 16, 17, 19, 20, 22 and 23 are cDNA sequences having no bast-specific promoter sequences.  In light of this, claims can also read on any promoter, including Dale Rock et al. promoters and/or any fascilin-like arabinogalactan protein gene promoters that were known in the state of prior art (see, for example, Hobson et al., Plant Cell Report, 32:517-528. 2013, IDS). Alternatively, claims can also be linked through protein binding domain.  However, Maliyakal et al. teach a genetic engineering process, by creating transgenic plants, comprising fusing a fiber-specific promoter to a cell wall signal peptide sequence operably fused with a cellulose binding domain encoding nucleotide sequence (e.g. SEQ ID NO: 7 having 100% identiy to instant CBD of SEQ ID NO: 2), and which is further operably linked to a protein coding nucleotide sequence of interest.  The signal peptide sequence is included so that the fusion protein comprising CBD is both directed toward then bound to the fiber cell wall so that the fusion protein will then remain with the fiber cell wall if fiber lysis occurs.  See in particular, abstract; columns 1-54; claims 1-5; figures 1-9.
Therefore, the technical feature linking Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art.  Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.
Additionally, the Office has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01
Thus, claims 36-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 31, 32 and 33 are directed to non-elected subject matter are also withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Accordingly, claims 21-23, 25-30, 34 and 35 in conjunction with SEQ ID NO: 2 (protein domain), SEQ ID NO: 16 (claimed as bast promoter) and surface active protein are examined on merits in the present Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copy of Applicant’s IDS form 1449 filed in the papers of 09/10/2019 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
	The disclosure is objected to because of the following informalities:
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See for example, page 10, paragraph [0066], lines 4, 6, 14.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  See MPEP § 608.01.
It is suggested to change spellings of “fibre” or “fibres” to ---fiber--- or ---fibers---  to conform with US spellings.
Claim Objections

4.	Claims 21, 22, 23, 27, 28, 30 and 34 are objected to because of the following informalities: 
Claim 21 is objected for reciting non-elected subject matter: SEQ ID NOs: 7, 17, 19, 20, 22 and 23.
Claim 23 is objected for reciting non-elected subject matter: SEQ ID NO: 4.
Claim 29 is objected for reciting non-elected subject matter.  Non-elected subject matter is : an elastomeric protein, a phosphoprotein  and a spheroprotein.
	In claim 21, part a): it is suggested to change the recitation “one” to ---a--- for the clarity of the claimed subject matter and proper antecedent basis for the recitation“the blast” in part b).
	In claim 21, part c): it is suggested to change the recitation “the stem” to ---a stem--- for proper antecedent basis as a plant can have multiple stems originating from same root system.
	In claim 22, line 2: it is suggested to change the recitation “one” to ---the--- for clarity of the claimed subject matter and proper antecedent basis.
	In claim 27: it is suggested to insert ---a--- before “formation” in line 2 for proper antecedent basis for the recitation “the formation” in line 3.
	In claim 28: it is suggested to delete the recitation “means of” for the clarity of the subject matter.
	In claim 30: it is suggested to insert the recitation ---consisting--- before “of hydrophobins” in line 2 for proper Markush group language.
	In claim 34: it is suggested to insert the recitation ---consisting--- before “of flax” in line 2 for proper Markush group language.
In claims 21 and 22: it is suggested to change spellings of “fibre” or “fibres” to ---fiber--- or fibers---  to conform with US spellings. 
In claim 21, the recitation “gene” implies that the structure comprises the coding sequence and the associated promoter, terminator, enhancer and/or repressor regulatory encoding regions are also a part of the structure (see The Federal Register, Vol. 66, No. 4, Friday, January 5, 2001 at page 1108, left column, Endnote 13).  In the instant case, for example, SEQ ID NO: 16 is a coding sequence with no promoter (5’end) and/or terminator (3’ end) sequences.
	Appropriate action is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21-23, 25-30, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25 and 26 contains the trademark/trade name pENTERTM/D-TOPO® or pEarlyGate 302 Vector.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe first vector and, accordingly, the identification/description is indefinite.  Also, in the instant case, the specification fails to recognize that a trademark or trade name is used to identify a source of claimed vector, and not the claimed vector(s) themselves.  See MPEP 2173.05(u).
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is/are bast-fiber promoter(s) as SEQ ID NO: 16 does not contain bast-fiber promoter. In the absence of bast-fiber promoter, it is also unclear how one of skilled in the art would practice the claimed method.  It is unclear what is intended?
Appropriate clarification is requested.
	Dependent claims are also rejected because they fail to overcome deficiencies of parent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 21-23, 25-30, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to a genetic engineering process of a fibrous plant comprising bast fibers, said process comprising the following steps: a) identification of one bast fibre promoter; b) amplification of the bast fibre promoter; and c) preparing an expression cassette by fusing the bast fibre promoter with at least one gene coding for a first protein through a protein domain, the protein of the protein domain being a second protein different from the first protein, wherein the step (a) is performed in a below snap-point part of the stem of the fibrous plant, or wherein the step (a) is the identification of one bast fibre promoter driving the expression of a transgene during the thickening phase of the bast fibres, or wherein the protein domain is a cellulose-binding domain recognising xylan, the protein domain is SEQ ID NO:2, or wherein the bast fibre promoter is SEQ-ID NO:16, or wherein the process further comprises the following step: d) cloning the expression cassette in a first vector, the pENTR™/D-TOPO® vector, or wherein the process further comprises the following step: e) recombining the first vector, the pENTR'™/D-TOPO® vector, into a second vector, the pEarleyGate 302 vector, or wherein the step (a) is performed by formation of complementary deoxyribonucleic acid libraries and subsequent high-throughput sequencing, the formation and sequencing being performed by using quantitative reverse transcription polymerase chain reaction (RT- qPCR), or wherein the step (b) is performed by means of polymerase chain reaction, or wherein the first protein is a surface-active protein, or wherein the surface-active protein is selected from the group of hydrophobins, chaplins, rodlins, and streptofactins, or wherein the plant is selected from the group of flax, hemp, jute, kenaf, ramie and nettle, or wherein the process is performed by Agrobacterium tumefaciens GV3101.	
The claims are directed to a process that requires bast fiber promoter which is claimed as SEQ ID NO: 16.  However, the sequence analysis of SEQ ID NO: 16 reveals that it is a cDNA sequence (expressed mRNA) of 942 bp long from Cannabis Sativa L. that encodes 313 amino acid long fasciclin-like arabinogalactan protein.  There is no promoter sequence associated with SEQ ID NO: 16.
A fasciclin-like arabinogalactan gene promoter is supposed to contain certain basic elements supposed to initiate transcription in bast fiber specific manner.  See for example, Tables 1 and 2 of  Hobson et al. (Plant Cell Report, 32:517-528. 2013, IDS).  That is not shown or present in SEQ ID NO: 16 as claimed.
It is also noted that the specification teaches a process of Agrobacterium mediated plant transformation by transforming tobacco plants with an expression cassette CBM35-RodA under the control of the 35S promoter (see Figure 6).  The use of instantly claimed method comprising bast-fiber promoter of SEQ ID NO: 16 is not taught.  In fact no bast-promoter was used to produce any transgenic plant.
Applicant’s attention is drawn to specification at paragraph [0007], which says:
“The invention has for technical problem to provide plant fibres in which the
properties can be tuned by genetic engineering. More in particular, the
invention solves the problems of tuning the properties of a plant, or a plant
fibre, without altering the intrinsic properties and the morphology of the plant
fibres.”
The specification provides no guidance on how intrinsic properties and morphology of plant fibres can be altered using bast-promoter as required in the instantly claimed method.
It is also noted that at paragraphs [0053] and [00120], and Figure 6 merely provides guidance on making transgenic tobacco plants transformed with an expression cassette CBM35-RodA under the control of the 35S promoter.  However, no guidance is provided in the specification about altering properties of plant fibers using instantly claimed process and/or unrelated example presented in Figure 6.
Claims also encompass any protein domain from any source to be used in the instantly claimed method. The specification provides guidance on a process of Agrobacterium mediated plant transformation by transforming tobacco plants with an expression cassette CBM35-RodA under the control of the 35S promoter (see Figure 6).  CBM35 appears to be SEQ ID NO: 4 from SEQ ID NO: 3.  It is also noted that SEQ ID NO: 1 which comprises SEQ ID NO: 2 (cellulose binding module) domain is not used in instantly claimed method.
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding fiber-specific promoter(s) and diverse protein domains derived from diverse proteins to be used in instantly claimed method.  See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those that can be used in instantly claimed method, if such processes are even practicable or practice successfully.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention.
7.	Claims 21-23, 25-30, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
The claims are broadly drawn to a genetic engineering process of a fibrous plant comprising bast fibers, said process comprising the following steps: a) identification of one bast fibre promoter; b) amplification of the bast fibre promoter; and c) preparing an expression cassette by fusing the bast fibre promoter with at least one gene coding for a first protein through a protein domain, the protein of the protein domain being a second protein different from the first protein, wherein the step (a) is performed in a below snap-point part of the stem of the fibrous plant, or wherein the step (a) is the identification of one bast fibre promoter driving the expression of a transgene during the thickening phase of the bast fibres, or wherein the protein domain is a cellulose-binding domain recognising xylan, the protein domain is SEQ ID NO:2, or wherein the bast fibre promoter is SEQ-ID NO:16, or wherein the process further comprises the following step: d) cloning the expression cassette in a first vector, the pENTR™/D-TOPO® vector, or wherein the process further comprises the following step: e) recombining the first vector, the pENTR'™/D-TOPO® vector, into a second vector, the pEarleyGate 302 vector, or wherein the step (a) is performed by formation of complementary deoxyribonucleic acid libraries and subsequent high-throughput sequencing, the formation and sequencing being performed by using quantitative reverse transcription polymerase chain reaction (RT- qPCR), or wherein the step (b) is performed by means of polymerase chain reaction, or wherein the first protein is a surface-active protein, or wherein the surface-active protein is selected from the group of hydrophobins, chaplins, rodlins, and streptofactins, or wherein the plant is selected from the group of flax, hemp, jute, kenaf, ramie and nettle, or wherein the process is performed by Agrobacterium tumefaciens GV3101.	
The claims are directed to a process that requires bast fiber promoter which is claimed as SEQ ID NO: 16. However, the sequence analysis of SEQ ID NO: 16 reveals that it is a cDNA sequence (expressed mRNA) of 942 bp long from Cannabis Sativa L. that encodes 313 amino acid long fasciclin-like arabinogalactan protein.  There is no promoter sequence associated with SEQ ID NO: 16.
Thus claims can also encompass unknown and undescribed bast promoter(s) from diverse sources that can be used in instantly claimed process.  The breadth and scope of claims can also encompass a very large genus having species with unknown structure(s) and their function of having bast-promoter activity in stem tissues (below snap-point part of stem) is either unknown or cannot be reliably predicted.
The specification fails to describe structure and function of even a single species of bast promoter.
The specification also fails to describe structure and function of representative species of Applicant’s broadly claimed genus.
Claims also encompass using any protein domain from any source in the instantly claimed method.
The breadth and scope of claims encompasses a very large genus comprising species with unknown  structure(s), and hence their function is either unknown or cannot be reliably predicted.
The specification describes an unrelated process of Agrobacterium mediated plant transformation by transforming tobacco plants with an expression cassette CBM35-RodA under the control of the 35S promoter (see Figure 6).  CBM35 appears to be SEQ ID NO: 4 from SEQ ID NO: 3.  It is also noted that SEQ ID NO: 1 which comprises SEQ ID NO: 2 (cellulose binding module) domain is not used in instantly claimed method.
	Applicant is reminded that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
	There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of instantly claimed elements (bast promoters and protein domains).  Applicant’s broadly claimed genus encompasses structures whose function is unknown
	The only species described in the specification is SEQ ID NO: 2 (protein domain).  Structures (sequences) having bast promoter activity are not described in the specification and thus their function is unknown.  
	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus encompassed by the claims is either unknown and/or highly variant.
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
Conclusions
8.	Claims 21-23, 25-30, 34 and 35 are rejected.  The closet prior art is Hobson et al. (Plant Cell Report, 32:517-528. 2013) who teach bast-fiber promoter from flax.  SEQ ID NO: 16 does not contain bast fiber promoter (see lack of enablement and written description rejections). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/Primary Examiner, Art Unit 1663